ST. PAUL, J.
Plaintiff brought suit on a promissory note for $250.00, and claimed interest, costs and 10% attorney’s fees. Defendant answered admitting liability for the face of the note, but denying any liability for *320interest, costs or attorney’s fees, and he prayed that plaintiff’s suit be dismissed. The Court a qua gave judgment for plaintiff as prayed for, and defendant appeals.
April 4, 1910.
Notwithstanding that defendant prayed that the suit be dismissed, we are of opinion that his confession of liability for the face of the note left as the sole “matter in dispute” between the parties only interest, costs and attorney’s fees amounting to $25.00.
As the matter in dispute does not “exceed one hundred dollars, exclusive of interest,” we are without jurisdiction of this appeal.
Appeal dismissed.